Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the one or more first supports and the one or more second supports are the same one or more supports” of claim 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 52 depends from canceled claim 1. For examination, claim 52 will be assumed to depend from claim 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40-45 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Zink (US 2582577 A), hereinafter Zink, in view of Kim (US 20090307922 A1), hereinafter Kim.

Regarding claim 40, Zink discloses an integrated combustion assembly, comprising: 
a mounting flange mountable to a surface of a combustion chamber, the mounting flange including a mounting face and a back face (“an outwardly extending flange 15” column 2, line 23); 
a fuel and combustion air source operatively coupled to the mounting flange, the fuel and combustion air source including at least one main fuel nozzle and a combustion air source, the at least one main fuel nozzle and the combustion air source being respectively configured to introduce a main fuel and combustion air into the combustion chamber in co-flow (“The intake end 27 of the Venturi tube is preferably provided with an air admission opening 28 into which the gas discharge nozzle 29 extends, and it is obvious that the discharge of fuel gas from the nozzle into the Venturi tube will induce the flow of air into said tube” column 2, line 50); 
one or more first supports operatively coupled to the mounting flange and extending from the mounting face of the mounting flange (“radial fins 25” column 2, line 44); and
a mixing tube operatively coupled to the one or more first supports, aligned to receive the main fuel and the combustion air and disposed to facilitate mixing of the main fuel and the combustion air between an inlet of the mixing tube and an outlet of the mixing tube (“a tubular member 10” column 2, line 5).

    PNG
    media_image1.png
    293
    505
    media_image1.png
    Greyscale

Zink does not disclose: 
one or more second supports operatively coupled to the mixing tube and extending from the outlet end of the mixing tube; or 
a distal flame holder supported by the one or more second supports, the distal flame holder being positioned at a first predetermined distance (                        
                            
                                
                                    d
                                
                                
                                    d
                                
                            
                        
                    ) from the mounting face of the mounting flange.

However, Kim teaches:
one or more second supports operatively coupled to the mixing tube and extending from the outlet end of the mixing tube; and
a distal flame holder supported by the one or more second supports, the distal flame holder being positioned at a first predetermined distance (                        
                            
                                
                                    d
                                
                                
                                    d
                                
                            
                        
                    ) (“The flame holder 180 includes a ring-shaped body 182, a plurality of supporting fingers 184 extending from one side of the body 182 and coupled to the other end of the mixing tube 120” paragraph [0042]).

    PNG
    media_image2.png
    436
    471
    media_image2.png
    Greyscale

In view of Kim’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
one or more second supports operatively coupled to the mixing tube and extending from the outlet end of the mixing tube; and
a distal flame holder supported by the one or more second supports, the distal flame holder being positioned at a first predetermined distance (                        
                            
                                
                                    d
                                
                                
                                    d
                                
                            
                        
                    ) as is taught in Kim, in the integrated combustion system disclosed by Zink.
One would have been motivated to include:
one or more second supports operatively coupled to the mixing tube and extending from the outlet end of the mixing tube; and
a distal flame holder supported by the one or more second supports, the distal flame holder being positioned at a first predetermined distance (                        
                            
                                
                                    d
                                
                                
                                    d
                                
                            
                        
                    ) because Kim states “a flame holder 180 disposed between the mixing tube 120 and the guide tube 110 to prevent a flame generated by the ignition plug 170 from exceeding a predetermined size” (paragraph [0038]) and “since the injected gas-air mixture is distributed by the body 182 and wings 186 of the flame holder 180, the flame is not elongated along the guide tube 110, but is gathered near the flame holder 180. As such, since the flame is concentrated on an inner center of the guide tube 110, the mixing tube 120 and the intake duct 70 can be prevented from being deformed or damaged due to the flame” (paragraph [0043]). Therefore, including the flame holder will prevent the flame of Zink from exceeding a desired size and damaging other components.

The examiner notes that the second supports position the flame holder a predetermined distance from the distal end of the mixing tube in Kim. Zink discloses a distal end of the mixing tube that is a predetermined distance from the mounting face of the mounting flange. The proposed modification of Zink would result in the flame holder being positioned at a predetermined distance from the mounting face of the mounting flange.

Regarding claim 41, Zink, as modified by Kim, discloses the integrated combustion system of claim 40, wherein the distal flame holder is positioned at a second predetermined distance (                        
                            
                                
                                    d
                                
                                
                                    t
                                
                            
                        
                    ) from the at least one main fuel nozzle (that the second supports position the flame holder a predetermined distance from the distal end of the mixing tube in Kim. Zink discloses a distal end of the mixing tube that is a predetermined distance from the main fuel nozzle. The proposed modification of Zink would result in the flame holder being positioned at a predetermined distance from the main fuel nozzle).

Regarding claim 42, Zink, as modified by Kim, discloses the integrated combustion system of claim 40. 

Zink, as modified by Kim, does not disclose wherein the one or more first supports and the one or more second supports are the same one or more supports. However, the court has held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice" In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to construct the first and second supports integrally.

Regarding claim 43, Zink, as modified by Kim, discloses the integrated combustion system of claim 40, wherein the one or more first supports are extensions of the mixing tube (Figure 3).

    PNG
    media_image3.png
    350
    303
    media_image3.png
    Greyscale

Regarding claim 44, Zink, as modified by Kim, discloses the integrated combustion system of claim 40, wherein the one or more second supports are extensions of the mixing tube (“a plurality of supporting fingers 184 extending from one side of the body 182 and coupled to the other end of the mixing tube 120” paragraph [0042] of Kim).

Regarding claim 45, Zink, as modified by Kim, discloses the integrated combustion system of claim 40, wherein the distal flame holder, the mixing tube, the one or more first supports, and the one or more second supports are cantilevered from the mounting flange (The mixing tube and first supports are cantilevered from the mounting flange of Zink. The distal flame holder and second supports are cantilevered from the mixing tube of Kim. The modification will result in the distal flame holder, the mixing tube, the one or more first supports, and the one or more second supports being cantilevered from the mounting flange).

Regarding claim 60, Zink, as modified by Kim, discloses the integrated combustion assembly of claim 40, wherein the combustion air source includes a tubular member defining combustion air outlet, the tubular member being integrated with the mounting flange, and one or more of the at least one main fuel nozzle being attached to and positioned at least partially within a perimeter of the tubular member (Figure 1 of Zink).

Claims 46, 47, 52-54, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zink, in view of Kim, and further in view of Hamelink (US 3162234 A), hereinafter Hamelink.

Regarding claims 46 and 47, Zink, as modified by Kim, discloses the integrated combustion assembly of claim 40, 

Zink, as modified by Kim, does not disclose: 
a fuel valve operably coupled to a fuel supply; 
a controller operatively coupled to the fuel valve to control combustion in the integrated combustion assembly; 
one or more sensors coupled to the controller; or
wherein the controller is configured to control combustion in the integrated combustion assembly at least partially based on one or more signals received from the one or more sensors.

However, Hamelink teaches:
a fuel valve operably coupled to a fuel supply (“Valves 14 and 15 control the flow of fuel from a supply” column 3, line 11); 
a controller operatively coupled to the fuel valve to control combustion in the integrated combustion assembly (“Figure 1 is a schematic showing of a burner control” column 2, line 72); 
one or more sensors coupled to the controller (“Photocell 26 is positioned in the wall of the fire box so as to sense the presence of a flame at either the pilot burner 12 or the main burner 11” column 3, line 23); and
wherein the controller is configured to control combustion in the integrated combustion assembly at least partially based on one or more signals received from the one or more sensors (“Combustion sensing apparatus such as a unit including a photocell for sensing combustion in the fire box is effective to render the safety cut-out means inoperative when combustion is established at the pilot burner. Following the trial for pilot ignition period a trial for main burner ignition period may be provided wherein fuel is supplied to the main burner as well as the pilot burner and during which the igniter may remain energized. During this period the combustion sensing means is effective to shut down the system in the absence of combustion in the fire box. At the end of the trial for main burner ignition period the fuel is shut off to the pilot burner and the igniter is tie-energized. If the combustion sensing means then detects combustion in the fire box the system continues into the run condition and operates as long as there is a demand for heat. The system continues to operate under the supervision of the combustion sensing means and, should a flame failure occur, the fuel supply is immediately interrupted” column 1, line 39).

    PNG
    media_image4.png
    661
    920
    media_image4.png
    Greyscale

In view of Hamelink’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a fuel valve operably coupled to a fuel supply; 
a controller operatively coupled to the fuel valve to control combustion in the integrated combustion assembly; 
one or more sensors coupled to the controller; 
wherein the controller is configured to control combustion in the integrated combustion assembly at least partially based on one or more signals received from the one or more sensors as is taught in Hamelink, in the integrated combustion assembly disclosed by Zink.
One would have been motivated to include:
a fuel valve operably coupled to a fuel supply; 
a controller operatively coupled to the fuel valve to control combustion in the integrated combustion assembly; 
one or more sensors coupled to the controller; 
wherein the controller is configured to control combustion in the integrated combustion assembly at least partially based on one or more signals received from the one or more sensors because Hamelink states “should a flame failure occur, the fuel supply is immediately interrupted.” Therefore, including the features of Hamelink will prevent the dangerous accumulation of unburned fuel.

Regarding claims 52-54, 58, and 59, Zink, as modified by Kim, discloses the integrated combustion assembly of claim 40. 

Kim further teaches: 
an igniter disposed between the fuel and combustion air source and the distal flame holder; and
wherein the pilot burner is disposed proximate to the distal flame holder (“an ignition plug 170 disposed outside the mixing tube 120 to generate an ignition spark” paragraph [0038]).

In view of Kim’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an igniter as is taught in Kim, in the integrated combustion as presently modified.
One would have been motivated to include an igniter because an igniter provides means for remote ignition which improves safety.

Zink, as modified by Kim, does not disclose: 
wherein the igniter is a pilot burner; 
a pilot fuel pipe configured to supply fuel to the pilot burner; 
wherein the pilot fuel pipe is disposed outside the mixing tube; or 
a flame sensor disposed proximate the distal flame holder.

However, Hamelink teaches: 
wherein the igniter is a pilot burner (“a pilot burner 12” column 3, line 10); 
a pilot fuel pipe configured to supply fuel to the pilot burner (The pipe of 12 seen in figure 1); 
wherein the pilot fuel pipe is disposed outside the main burner (Figure 1); and 
a flame sensor disposed proximate the pilot burner (“Photocell 26 is positioned in the wall of the fire box so as to sense the presence of a flame at either the pilot burner 12 or the main burner 11” column 3, line 23).

In view of Hamelink’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a flame sensor disposed proximate the pilot burner as is taught in Hamelink, in the integrated combustion assembly disclosed by Zink.
One would have been motivated to include a flame sensor disposed proximate the pilot burner because Hamelink states “should a flame failure occur, the fuel supply is immediately interrupted.” Therefore, including the features of Hamelink will prevent the dangerous accumulation of unburned fuel.
	Kim does not teach a pilot burner as an ignition source. Hamelink teaches a pilot burner as an ignition source. The substitution of one known element (The igniter of Kim) for another (The igniter of Hamelink) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the igniter taught in Hamelink would have yielded predictable results, namely, the reliable ignition of the combustible mixture (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

The examiner notes that Kim teaches an ignition source proximate the distal flame holder and Hamelink teaches a flame sensor proximate the ignition source. The combination of these references would result in a flame sensor proximate the distal flame holder. Likewise, Kim teaches wherein the ignition source is disposed outside the mixing tube and Hamelink teaches wherein the ignition source includes a pilot fuel pipe. The combination of these references will result in the pilot fuel pipe being disposed outside the mixing tube.

Claims 48 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Zink, in view of Kim, in view of Hamelink, and further in view of Smith (US 20130291552 A1), hereinafter Smith.

Regarding claim 48, Zink, as modified by Kim and Hamelink, discloses the integrated combustion assembly of claim 47. 

Zink, as modified by Kim and Hamelink, wherein the one or more sensors includes one or more electro-capacitive sensors.

However, Smith teaches wherein the one or more sensors includes one or more electro-capacitive sensors (“Combustion can be electrically monitored due to chemical ionization that occurs in the flame during combustion. For example, a pair of electrodes may be set up on each side of the flame. Using the electrodes, the capacitance can be measured to determine the intensity of the flame” paragraph [0010]).

In view of Smith’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one or more sensors includes one or more electro-capacitive sensors as is taught in Smith, in the integrated combustion assembly as presently modified.
One would have been motivated to include wherein the one or more sensors includes one or more electro-capacitive sensors because Hamelink points out that “Photocell 26 is effective to sense the existence of combustion in the fire box but it is unable to distinguish between the existence of combustion at both the pilot and main burner and the existence of a flame at only one of the burners. Hence it is possible that, should the pilot flame continue to burn but no flame be established at the main burner, the photocell would be unable to detect this problem” (column 7, line 69) and “the flame detector is not limited to a photocell type but various other types might be used” (column 9, line 31). While Smith states “the capacitance can be measured to determine the intensity of the flame.” The ability to measure the intensity of the flame would be a solution to the shortcomings of the photocell of Hamelink. Additionally, Hamelink suggests that other sensors could be substituted. The court has held that such substitutions are an indicia of obviousness Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claims 55-57, Zink, as modified by Kim and Hamelink, discloses the integrated combustion assembly of claim 54. 

Zink, as modified by Kim and Hamelink, does not disclose:
wherein the flame sensor is configured to distinguish between a pilot flame of the pilot burner and a main flame supported by the at least one main fuel nozzle; 
wherein the flame sensor includes an electro-capacitive sensor; or 
wherein the electrocapacitive sensor includes one or more sensor electrodes positioned adjacent to or within the combustion chamber and configured to sense a combustion reaction of the main fuel and the combustion air at a sensed combustion location.

However, Smith teaches:
wherein the flame sensor is configured to distinguish between a pilot flame of the pilot burner and a main flame supported by the at least one main fuel nozzle (The applicant has identified that an electro-capacitive sensor will do this and Smith teaches an electro-capacitive sensor); 
wherein the flame sensor includes an electro-capacitive sensor; and
wherein the electrocapacitive sensor includes one or more sensor electrodes positioned adjacent to or within the combustion chamber and configured to sense a combustion reaction of the main fuel and the combustion air at a sensed combustion location (“Combustion can be electrically monitored due to chemical ionization that occurs in the flame during combustion. For example, a pair of electrodes may be set up on each side of the flame. Using the electrodes, the capacitance can be measured to determine the intensity of the flame” paragraph [0010]).

In view of Smith’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the flame sensor is configured to distinguish between a pilot flame of the pilot burner and a main flame supported by the at least one main fuel nozzle; 
wherein the flame sensor includes an electro-capacitive sensor; and
wherein the electrocapacitive sensor includes one or more sensor electrodes positioned adjacent to or within the combustion chamber and configured to sense a combustion reaction of the main fuel and the combustion air at a sensed combustion location wherein the one or more sensors includes one or more electro-capacitive sensors as is taught in Smith, in the integrated combustion assembly as presently modified.
One would have been motivated to include wherein the flame sensor is configured to distinguish between a pilot flame of the pilot burner and a main flame supported by the at least one main fuel nozzle; 
wherein the flame sensor includes an electro-capacitive sensor; and
wherein the electrocapacitive sensor includes one or more sensor electrodes positioned adjacent to or within the combustion chamber and configured to sense a combustion reaction of the main fuel and the combustion air at a sensed combustion location because Hamelink points out that “Photocell 26 is effective to sense the existence of combustion in the fire box but it is unable to distinguish between the existence of combustion at both the pilot and main burner and the existence of a flame at only one of the burners. Hence it is possible that, should the pilot flame continue to burn but no flame be established at the main burner, the photocell would be unable to detect this problem” (column 7, line 69) and “the flame detector is not limited to a photocell type but various other types might be used” (column 9, line 31). While Smith states “the capacitance can be measured to determine the intensity of the flame.” The ability to measure the intensity of the flame would be a solution to the shortcomings of the photocell of Hamelink. Additionally, Hamelink suggests that other sensors could be substituted. The court has held that such substitutions are an indicia of obviousness Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Zink, in view of Kim, and further in view of McKee (US 1739161 A), hereinafter McKee.

Regarding claims 49 and 50, Zink, as modified by Kim, discloses the integrated combustion assembly of claim 40. 

Zink, as modified by Kim, does not disclose: 
wherein the inlet of the mixing tube includes a flared portion, the flared portion having a first perimeter at an extent proximate the fuel and combustion air source and a second perimeter where the flared portion joins the mixing tube, the first perimeter being larger than the second perimeter; or 
wherein the perimeter of the flared portion changes proportionally with distance between the first perimeter and the second perimeter.

However, McKee teaches:
wherein the inlet of the mixing tube includes a flared portion, the flared portion having a first perimeter at an extent proximate the fuel and combustion air source and a second perimeter where the flared portion joins the mixing tube, the first perimeter being larger than the second perimeter; and 
wherein the perimeter of the flared portion changes proportionally with distance between the first perimeter and the second perimeter (“a centrally disposed primary Venturi tube into one end of which said gas is discharged, and a secondary Venturi tube detachably connected to said shell aligned with the primary tube to receive the discharge from the primary tube” claim 2 and “As this first mixture of gas and air emerges from the open end 19 of the primary Venturi tube, it also entrains quantities of the air located near and surrounding that open end 19. This second entraining action causes a flow of air through the channels 20 and this secondary amount of air mixes with the primary mixture as they both flow into the Venturi tube 21, the ultimate result being a combustible mixture very efficiently mixed” page 2, line 27. The Venturi 21 is shown in figure 1 to have a first perimeter near 19 that is larger than a second perimeter downstream).

    PNG
    media_image5.png
    214
    665
    media_image5.png
    Greyscale

In view of McKee’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the inlet of the mixing tube includes a flared portion, the flared portion having a first perimeter at an extent proximate the fuel and combustion air source and a second perimeter where the flared portion joins the mixing tube, the first perimeter being larger than the second perimeter; and 
wherein the perimeter of the flared portion changes proportionally with distance between the first perimeter and the second perimeter as is taught in McKee, in the integrated combustion assembly disclosed by Zink.
One would have been motivated to include:
wherein the inlet of the mixing tube includes a flared portion, the flared portion having a first perimeter at an extent proximate the fuel and combustion air source and a second perimeter where the flared portion joins the mixing tube, the first perimeter being larger than the second perimeter; and 
wherein the perimeter of the flared portion changes proportionally with distance between the first perimeter and the second perimeter because McKee states the result of a second Venturi is that the combustible mixture very efficiently mixed. Therefore, including the structure taught by McKee will promote mixing in Zink.

Regarding claim 51, Zink, as modified by Kim and McKee, discloses the integrated combustion assembly of claim 50. 

Kim further teaches wherein the distal flame holder is made up of plural flame holding elements, the plural flame holding elements disposed at a range of distances from the fuel and combustion air source (“the flame holder 180 includes a plurality of wings 186 radially extending from the body 182 between the supporting fingers 184. Here, each of the wings 186 is bent at an angle toward the mixing tube 120” paragraph [0042]).

The examiner notes that the distal flame holder has been incorporated by the original modification. The configuration of the distal flame holder will be incorporated to achieve the aforementioned benefit, namely preventing the flame from exceeding a desired size and damaging other components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klausmann (EP 0947769 A2) 

    PNG
    media_image6.png
    301
    570
    media_image6.png
    Greyscale

Chorpening (US 7927095 B1) “By measuring the resistance and capacitance of the combustion flame, an embodiment of the invention provides improved sensing and monitoring of many more combustion parameters than available in the prior art DC approach” column 10, line 19
Waterfall (NPL) Flame visualizations using electrical capacitance tomography (ECT) “ECT has been shown to yield useful results when monitoring combustion phenomena. The electrodes themselves are passive, robust, non-invasive and are operated at low voltage. Spatial and temporal flame development has been monitored successfully” conclusions section

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762